Citation Nr: 1720658	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO. 13-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from October 1990 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2016, the Board remanded the Veteran's claim for service connection for a bilateral foot disorder for further development, including a VA examination. This development was completed as the Veteran underwent a VA examination in August 2016. This matter is now properly before the Board. 


FINDING OF FACT

The Veteran had a preexisting bilateral foot disorder that was noted on examination at entrance into service, did not increase in severity in service beyond the natural progression, and was not otherwise aggravated by service.


CONCLUSION OF LAW

The Veteran's pre-existing bilateral foot disorder was not aggravated during service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2) (West 2014). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also endeavor to obtain those records, even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2016). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained. Therefore, no additional development is warranted. See Golz, 590 F.3d at 1317. The Veteran was afforded a VA examination in August 2016, as discussed below, and an opinion regarding the functional effects and etiology of his disability has been obtained. The Board finds this examination to be sufficient.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Legal Criteria & Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, pes planus is not a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a bilateral foot disorder. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2016). Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry. A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a)(2016). Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has generally contended that service connection is warranted for a bilateral foot disorder. He has stated that during his career in the Army and due to the excessively long ruck marches he participated in, his pes planus was aggravated beyond a natural progression by his service, and that he occasionally experiences an increase in the severity of his plantar pain with weight bearing.

The Board finds, first, that the Veteran has a current bilateral foot disability of pes planus. The August 2016 VA examination report shows a diagnosis of pes planus. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral pes planus preexisted service and was "noted" upon service entrance. The Veteran's service treatment records, and pertinently, his July 1990 entrance examination, notes foot abnormalities to include specifically, pes planus. In this case, because the preexisting bilateral foot disability was "noted" at entrance into service, the presumption of sound condition did not attach at service entrance. See 38 U.S.C.A. § 1111. As the preexisting bilateral foot disability was noted at the time of entry into service, service connection may be granted only if it is shown that the disability worsened beyond its natural progression during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2016).

The Board finds that the preponderance of the evidence is against finding that the Veteran's preexisting bilateral pes planus worsened beyond its natural progression during service. Service treatment records reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment; however, the service treatment records do not include any injury, complaints, symptoms, or treatment for pes planus. During service, the Veteran presented for treatment of multiple other disorders, including but not limited to dehydration, muscle strain, facial trauma, upper respiratory infection and an STD. The only complaint during service pertaining to the feet was a superficial laceration of the left little toe in November 1992, which appears to have resolved prior to service separation. There is no separation examination of record.

In consideration of the evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment for a bilateral foot disorder, likewise, would have been mentioned and/or detected during service. As a result, the absence of any in-service complaint, finding, or reference to treatment for bilateral pes planus or related symptoms weighs against finding that the preexisting bilateral foot disorder increased in severity during active service or even that symptoms of a bilateral foot disorder increased during service. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

In so finding, the Board looks in particular to the April 2016 VA examination, at which time the examiner reviewed the Veteran's claims file, conducted physical examination of the Veteran's feet, and opined that there was no evidence of aggravation of the Veteran's preexisting pes planus in service. The examiner reasoned that there were no events requiring medical treatment or surgery for pes planus in service, and thus, the Veteran's foot problems are more likely the result of chronic wear and tear over time. The examiner further considered the Veteran's assertions regarding marches and flare-ups during service, including an increase in the severity of plantar pain with weight bearing, but nevertheless concluded that there was no evidence of aggravation during service. Importantly, the Board also notes that the Veteran separated from service over 24 years ago, and further, there is no medical evidence of record suggesting an aggravation of the Veteran's foot disorder as a result of service. 
 
In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, as noted above, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

In the instant case, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board notes that he has offered only conclusory statements regarding the relationship between his in-service experiences and his current pes planus. In contrast, the VA examiner, who is a medical professional, took into consideration all the relevant facts in providing his opinions, to include specifically the Veteran's reported in-service complaints and the current nature of his pes planus. Therefore, the Board accords greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter. 

Because the preexisting bilateral foot disorder was noted at service entrance, and the weight of the lay and medical evidence, including the Veteran's own contemporaneous histories and complaints, indicates that the preexisting foot disability did not increase in severity during service, the Board finds that the weight of the evidence demonstrates no aggravation of the bilateral foot disorder by active service. As the preponderance of the evidence is against a finding of worsening during service, the presumption of aggravation does not arise in this case; thus, the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Because aggravation by service of the preexisting bilateral foot disorder is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for a bilateral foot disorder must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral foot disorder is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


